Case 1:19-cv-02007-JRS-MJD Document 35 Filed 10/10/19 Page 1 of 2 PageID #: 159



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  VAUGHN K. TAYLOR,
                                                     Case No. 1:19-cv-02007-JRS-MJD
        Plaintiff,
  v.                                                 Honorable Judge James R. Sweeney, II

  TRS RECOVERY SERVICES                              Honorable Magistrate Judge Mark J.
  INCORPORATED,                                      Dinsmore
       Defendant.



               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff VAUGHN K.

 TAYLOR, and the Defendant, TRS RECOVERY SERVICES INCORPORATED, through their

 respective counsel that the above-captioned action is dismissed, with prejudice, against TRS

 RECOVERY SERVICES INCORPORATE, pursuant to Federal Rule of Civil Procedure 41. Each

 party shall bear its own costs and attorney fees.

 Dated: October 10, 2019                               Respectfully Submitted,

 VAUGHN K. TAYLOR                                      TRS RECOVERY SERVICES
                                                       INCORPORATED
 /s/ Nathan C. Volheim                                 /s/ Joshua Horn (with consent)
 Nathan C. Volheim                                     Joshua Horn
 Counsel for Plaintiff                                 Counsel for Defendant
 Sulaiman Law Group, LTD                               Fox Rothschild LLP
 2500 S. Highland Avenue, Suite 200                    2000 Market Street, 20th Floor
 Lombard, Illinois 60148                               Philadelphia, PA 19103
 Phone: (630) 575-8181                                 Phone: (215) 299-2184
 Fax :(630) 575-8188                                   jhorn@foxrothschild.com
 nvolheim@sulaimanlaw.com
Case 1:19-cv-02007-JRS-MJD Document 35 Filed 10/10/19 Page 2 of 2 PageID #: 160




                                   CERTIFICATE OF SERVICE

           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.



                                                               s/ Nathan C. Volheim_____
                                                               Nathan C. Volheim
